DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Carl Sanders on 1/25/2021. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace the claims dated 12/22/2020 with the attached Examiner’s Claims Amendment.
Allowable Subject Matter
s 1-15 and 17 are allowed.
 	The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Fuchs (US 2012/0248109). Regarding claim 1, Fuchs discloses a closure (5) for a beverage keg (1), the closure comprising: an central aperture (9) for admitting a pressurized gas ([0019]) into a headspace (inside neck area of 3) of the beverage keg and a valve housing (housing of 10) defining at least a portion of the closure, the valve housing having a housing wall (wall of 10 around 7) that defines at least a portion of the valve housing , wherein the closure is provided with a barrier (12), separate from the central aperture ([0019-0020], barrier 12 on 10 via 8 is separate from gas passage inlet 9, see fig.3), that is with the housing wall and configured to seal the closure ([0021]) such that the closure is able to retain the pressurized gas within the keg in an unvented configuration ([0021]); and wherein a barrier thickness is configured such that the barrier ruptures ([0009]) and ([0021]) by internal pressure from within the keg in order to switch the closure into a vented configuration (7) in which fluid communication between the headspace of the keg and an exterior of the closure is possible, through the ruptured barrier ([0021], also after rupture of barrier 12 fluid flows from 2 to outside via safety vent 7). In combination with other claimed limitations, Fuchs and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to 
the closure comprising: a head portion with a central aperture that is configured to be opened and closed by a movable valve element for admitting a pressurized gas into a headspace of the beverage keg; wherein, the movable valve element being configured for slidable movement within the valve housing; and the vent aperture being located .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754